TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00807-CV




Lorena Martinez, Appellant

v.

Texas Department of Family and Protective Services, Appellee





FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
NO. C-04-0030-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING 




O R D E R

PER CURIAM

                        Appellant Lorena Martinez has filed a motion to dismiss her appeal, explaining that
the trial court ruled that her intended points of appeal were frivolous.  We grant the motion and
dismiss Lorena Martinez from the appeal.  Tex. R. App. P. 42.1(a).  The appeal shall continue
with George Martinez as the sole appellant.
 
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   January 20, 2006